***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          HASAN SAMAKAAB v. DEPARTMENT
                OF SOCIAL SERVICES
                     (AC 39067)
              DiPentima, C. J., and Alvord and Pellegrino, Js.

                                  Syllabus

The plaintiff sought to recover damages from the defendant Department of
   Social Services for alleged employment discrimination after he was
   denied a certain promotion during his employment with the defendant.
   The plaintiff claimed that the defendant discriminated against him on
   the basis of his age, sex and national origin, and his prior opposition
   to unlawful employment practices in violation of the applicable provision
   (§ 46a-60) of the Connecticut Fair Employment Practices Act (§ 46a-51
   et seq.). The trial court granted the defendant’s motion for summary
   judgment and rendered judgment thereon, concluding that the evidence
   submitted by the plaintiff did not support a finding that a genuine issue
   of material fact existed as to whether he had been discriminated against
   or retaliated against because he had engaged in a protected activity. On
   appeal to this court, the plaintiff claimed that the trial court improperly
   held that he had presented insufficient facts to support a prima facie
   case of discrimination or retaliation. Held that the judgment of the
   trial court granting the defendant’s motion for summary judgment was
   affirmed; the trial court having thoroughly addressed the arguments
   raised in this appeal, this court adopted the trial court’s well reasoned
   decision as a statement of the facts and the applicable law on the issues.
         Argued October 5—officially released November 7, 2017

                            Procedural History

  Action to recover damages for, inter alia, alleged
employment discrimination, and for other relief,
brought to the Superior Court in the judicial district
of Hartford, where the court, Scholl, J., granted the
defendant’s motion for summary judgment and ren-
dered judgment thereon, from which the plaintiff
appealed to this court. Affirmed.
  Hasan Samakaab, self-represented, the appellant
(plaintiff).
  Carolyn Ennis, assistant attorney general, with
whom, on the brief, were George Jepsen, attorney gen-
eral, and Ann E. Lynch, assistant attorney general, for
the appellee (defendant).
                          Opinion

   PER CURIAM. In this employment discrimination
action, the plaintiff, Hasan Samakaab, appeals from the
summary judgment rendered by the trial court in favor
of the defendant, the Department of Social Services. On
appeal, the plaintiff contends that the court improperly
held that insufficient facts were presented to support
a prima facie case of discrimination or retaliation. We
affirm the judgment of the trial court.
   The record and the trial court’s opinion reveal the
following facts and procedural history. The plaintiff
is employed as an eligibility services specialist by the
defendant. On September 5, 2013, the plaintiff inter-
viewed for a promotion to the position of eligibility
services supervisor. On the basis of the plaintiff’s
responses during his interview, he was no longer con-
sidered for the eligibility services supervisor position.
On December 26, 2014, the plaintiff filed the operative
complaint against the defendant in Superior Court. In
his complaint, the plaintiff alleged that he was denied
a promotion because of his age, sex, national origin,
and his prior opposition to unlawful employment prac-
tices in violation of General Statutes § 46a-60 of the
Connecticut Fair Employment Practices Act, General
Statutes § 46a-51 et seq. Following the close of discov-
ery, on November 9, 2015, the defendant filed a motion
for summary judgment as to the plaintiff’s complaint.
On March 10, 2016, the court, Scholl, J., issued a memo-
randum of decision rendering summary judgment in
favor of the defendant. The court found that the evi-
dence submitted by the plaintiff, principally his self-
serving affidavit and deposition testimony, did not sup-
port a finding that a genuine issue of material fact exists
as to whether the plaintiff had been discriminated
against in the denial of a promotion, or retaliated against
because he had engaged in a protected activity.
  Upon examination of the record on appeal and the
briefs and arguments of the parties, we conclude that
the judgment of the trial court should be affirmed.
Because the court’s memorandum of decision thor-
oughly addresses the arguments raised in this appeal,
we adopt its well reasoned decision as a statement of
the facts and the applicable law on the issues. See
Samakaab v. Dept. of Social Services, Superior Court,
judicial district of Hartford, Docket No. CV-15-6056335-
S (March 10, 2016) (reprinted in 177 Conn. App. 54). It
would serve no useful purpose for this court to engage
in any further discussion. See, e.g., Woodruff v.
Hemingway, 297 Conn. 317, 321, 2 A.3d 857 (2010);
Geiger v. Carey, 170 Conn. App. 459, 462, 154 A.3d
1093 (2017).
  The judgment is affirmed.